exhibit q(ii) POWER OF ATTORNEY The undersigned, David O. Beim, Ronald W. Forbes, Dr.Matina Horner, Rodney D. Johnson, Herbert I. London, Ian A. MacKinnon, Cynthia A. Montgomery, Joseph P. Platt, Robert C. Robb, Jr., Toby Rosenblatt, Kenneth L. Urish, Frederick W. Winter, Paul Audet and Henry Gabbay, Directors/Trustees of each of the registered investment companies listed in Appendix A hereto, (except as noted therein), hereby authorize Janey Ahn, Neal J. Andrews, Benjamin Archibald, Edward Baer, Jay Fife, Scott Hilton, Brendan Kyne, Tricia Meyer, John M. Perlowski, Howard Surloff and Aaron Wasserman, or any of them, as attorney-in-fact, to sign on his or her behalf in the capacities indicated the Registration Statement on Form N-1A, filed for such registered investment company or any amendment thereto (including any pre-effective or post-effective amendments) for or on behalf of each registered investment company listed in Appendix A or any current or future series thereof, and to file the same, with all exhibits thereto, with the Securities and Exchange Commission. (Remainder of page intentionally left blank) NY1 8681456v.1 IN WITNESS WHEREOF, the undersigned have executed this Power of Attorney as of the 22 day of February, 2013. Signature Title Signature Title /s/ David O. Beim David O. Beim Director/Trustee /s/ Joseph P. Platt Joseph P. Platt Director/Trustee /s/ Ronald W. Forbes Ronald W. Forbes Director/Trustee /s/ Robert C. Robb, Jr. Robert C. Robb, Jr. Director/Trustee /s/ Dr. Matina S. Horner Dr. Matina S. Horner Director/Trustee /s/ Toby Rosenblatt Toby Rosenblatt Director/Trustee /s/ Rodney D. Johnson Rodney D. Johnson Director/Trustee /s/ Kenneth L. Urish Kenneth L. Urish Director/Trustee /s/ Herbert I. London Herbert I. London Director/Trustee /s/ Frederick W. Winter Frederick W. Winter Director/Trustee /s/ Ian A. MacKinnon Ian A. MacKinnon Director/Trustee /s/ Paul Audet Paul Audet Director/Trustee /s/ Cynthia A. Montgomery Cynthia A. Montgomery Director/Trustee /s/ Henry Gabbay Henry Gabbay Director/Trustee NY1 8681456v.1 Appendix A BBIF Government Securities Fund BBIF Money Fund BBIF Tax-Exempt Fund BBIF Treasury Fund BIF Government Securities Fund BIF Money Fund BIF Multi-State Municipal Series Trust BIF Tax-Exempt Fund BIF Treasury Fund BlackRock Financial Institution Series Trust BlackRock Funds BlackRock Funds III BlackRock Emerging Markets Fund, Inc. BlackRock Index Funds, Inc. BlackRock Large Cap Series Funds, Inc. BlackRock Latin America Fund, Inc. BlackRock Liquidity Funds BlackRock Master LLC+ BlackRock Pacific Fund, Inc. BlackRock Series, Inc. Funds For Institutions Series Master Government Securities LLC+ Master Institutional Money Market LLC+ Master Investment Portfolio+ Master Large Cap Series LLC*+ Master Money LLC+ Master Tax-Exempt LLC+ Master Treasury LLC+ Quantitative Master Series LLC+ Ready Assets Prime Money Fund Ready Assets U.S.A. Government Money Fund Ready Assets U.S. Treasury Money Fund Retirement Series Trust BlackRock Balanced Capital Fund, Inc. (in connection with its investment in the Master Large Cap Core Portfolio of Master Large Cap Series LLC)* *The Directors/Trustees are authorized to sign the registration statement of BlackRock Balanced Capital Fund, Inc., which acts as a feeder fund into the Master Large Cap Core Portfolio of Master Large Cap Series LLC, in their capacity as directors of the master fund. + When required to do so, the Directors/Trustees, in their capacities as directors of the master funds listed above, are authorized to sign the registration statements of feeder funds, whether affiliated or not, that invest in the master fund or a series of such master fund. A-1 NY1 8681456v.1
